IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 61 MM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
KWAME MASSINA,                              :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, that the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Petition to Amend are DENIED.